Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
1. 	The Terminal Disclaimer has been submitted (11/08/2021).  Therefore, the Double Patent rejection as indicated in the previous Office action has been withdrawn.

REASONS FOR ALLOWANCE
2.	Claims 1-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1 and 10, Walker (US 2005/0187677 A1) teaches an emergency communication satellite terminal management method (see [0048], [0120] and [0128], “satellite”), comprising: 
 	integrating the emergency resources of satellite communication and public communication (see [0048], [0120] and [0128], “satellite”), and forming a geographic information system (GIS) map, a space-ground integrated (see [0027] and [0283], “map”), interconnected and sharing three-dimensional emergency communication service support network (see [0024], [0025] and [0077], “emergency”); and monitoring in real time (see [0614], [0641], [0995] and [1328], “monitoring real-time”), frequency (see [0160] and [0162], “frequency”), duration (see [0142], “time period”), give alarms (see [0164], “alerts”, [0228], “notified”, [0290], “warned”), cross-border (see [0160] and border crossing”), anomaly (see [0438], [0558] and [0610], “anomalies”), threshold (see [0272], [0781], “predetermined”), resident (see [0171], [0458] and [0752], “resident”).
 	Walker (US 2005/0187677 A1) fails to teach monitoring the working status and position of satellite terminals in real time, to make statistics of the number, frequency, duration of fault terminals and communications by phones, and give alarms of anomaly and cross-border prompts according to the set alarm threshold and resident area.
	Dependent claims 2-9 and 11-18 are allowable for the same reasons.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Breed et al (US 2015/0197248 A1).
 	Shostak et al (US 2005/0192727 A1).
 	Rauner (US 10,531,266 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642